OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS^U
                                                               SS.28X11

               ©FF8C8AL BUSINESS^.
               STATE OF TEXA£V«                                 •^EBESsasas?   PtTNEV BOWES

               PENALTY FOR*,\"> '".
               PRIVATE USE.'
                          • ,'t.
                                 "** . '**ff£S3S3!!3£ 0006557458               JAN 13    2015
1/5/2015                                                MAILED FROM ZIP CODE 78701
wuno -«....                  Tr. Ct. No.40!099994A                             WR-76,672-02
Curiel, John
On this day, the application for.-11 07 Wnt,of Habeas Corpus has been received
and presented -to •the
                    - -
                        Court,    v f'tJ%.\:
                                        ^
                                                              A1_ , A
                                                             Abel Acosfe,